Citation Nr: 0027048	
Decision Date: 10/11/00    Archive Date: 10/19/00

DOCKET NO.  96-24 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to a disability rating in excess of 
60 percent for the residuals of a low back injury with 
radiculopathy.

2.  Entitlement to a disability rating in excess of 
20 percent for right shoulder strain.

3.  Entitlement to a disability rating in excess of 
10 percent for left shoulder strain.

4.  Entitlement to a disability rating in excess of 
10 percent for right carpal tunnel syndrome.

5.  Entitlement to a disability rating in excess of 
10 percent for left carpal tunnel syndrome.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran had active duty from April 1974 to March 1995.  
These matters come to the Board of Veterans' Appeals (Board) 
from a June 1995 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).  In that rating 
decision the RO denied entitlement to service connection for 
gastroenteritis, sinusitis, bronchitis, bilateral otitis, and 
dermatitis.  The RO also granted service connection for low 
back pain, rated as 10 percent disabling, and left shoulder 
tendonitis, right shoulder tendonitis, carpal tunnel syndrome 
of the left wrist, carpal tunnel syndrome of the right wrist, 
and hearing loss, all rated as non-compensable.  The veteran 
perfected an appeal of the denials of service connection and 
the assigned ratings.

During a July 1996 hearing the veteran withdrew his appeal of 
the rating assigned for hearing loss.  Because the appeal was 
withdrawn, the Board finds that that issue is no longer 
within its jurisdiction.  See Hamilton v. Brown, 4 Vet. App. 
528 (1993)(en banc), aff'd, 39 F.3d 1574 (Fed. Cir. 1994) (a 
notice of disagreement ceases to be valid if withdrawn).

In a January 1997 rating decision the RO increased the 
disability rating for the low back disorder from 10 to 
20 percent, and in a June 2000 rating decision the RO 
increased the rating to 60 percent effective with the day 
following the veteran's separation from service.  In the 
January 1997 rating decision the RO also increased the rating 
for right shoulder tendonitis from zero to 10 percent, and in 
the June 2000 rating decision to 20 percent.  The RO 
increased the rating for right carpal tunnel syndrome to 
10 percent in January 1997, and increased the ratings for 
left shoulder tendonitis and left carpal tunnel syndrome to 
10 percent, respectively, in June 2000.  The veteran has not, 
however, withdrawn his appeal pertaining to these issues, and 
the Board finds that the issues remain in contention.  See 
Fenderson v. West, 
12 Vet. App. 119 (1999) (the veteran is presumed to be 
seeking the maximum benefit allowed by law and a claim 
remains in controversy if the RO awards less than the maximum 
available benefit).

In the January 1997 rating decision the RO granted service 
connection for sinusitis and assigned a 10 percent rating for 
the disorder.  The veteran filed a notice of disagreement 
with the assigned rating, and the RO provided him with a 
statement of the case pertaining to that issue in June 2000.  
He also expressed disagreement with the effective date 
awarded for the increase in his compensation benefits for 
dependents, and the RO issued a statement of the case 
relevant to that issue in October 1999.

The veteran did not submit a substantive appeal following the 
June 2000 or the October 1999 statements of the case, and the 
Board finds the issue of a higher disability rating for 
sinusitis and an earlier effective date for the dependency 
award are not within its purview.  See Grantham v. Brown, 114 
F.3d 1156 (Fed. Cir. 1997) (a notice of disagreement filed in 
response to the RO's denial of service connection is not 
valid to initiate an appeal of the assigned rating if the RO 
grants service connection); see also Roy v. Brown, 5 Vet. 
App. 554 (1993) (although a notice of disagreement is timely 
filed, the appeal is not perfected unless the veteran timely 
files a substantive appeal).  

In the June 2000 rating decision the RO granted entitlement 
to service connection for gastroenteritis, bronchitis, 
dermatitis, and otitis media.  The Board finds, therefore, 
that an issue pertaining to those disabilities is not within 
its jurisdiction.  Grantham, 114 F.3d at 1156.

In his May 1996 substantive appeal the veteran claimed 
entitlement to service connection for bilateral heel spurs 
and polyarthritis of the knees and elbows.  This issue has 
not been developed or adjudicated by the RO and is referred 
to the RO for appropriate action.  See Bruce v. West, 11 Vet. 
App. 405 (1998) (issues that are raised for the first time on 
appeal should be referred to the RO).

This case was previously before the Board in March 1998, at 
which time it was remanded for additional development and re-
adjudication.  The RO has completed the actions requested in 
the March 1998 remand to the extent possible, and returned 
the case to the Board for consideration of the pending 
appeals.



FINDINGS OF FACT

1.  The residuals of a low back injury with radiculopathy are 
manifested by persistent symptoms compatible with sciatic 
neuropathy with little intermittent relief, productive of 
pronounced disability, without evidence of interference with 
employment beyond that contemplated by the 60 percent 
disability rating.

2.  Prior to July 30, 1999, the symptoms of right shoulder 
strain included complaints of pain with use, mild tenderness, 
essentially normal range of motion, and minimal crepitus.

3.  Effective July 30, 1999, the symptoms of right shoulder 
strain include pain with use, mild crepitation, reduced 
strength, and limitation of motion to less than shoulder 
level, comparable to limitation of motion to midway between 
the side and shoulder level.

4.  The symptoms of left shoulder strain include pain and 
limitation of motion that is non-compensable under the 
diagnostic codes pertaining to limitation of motion, 
analogous to X-ray evidence of arthritis in a major joint.

5.  The symptoms of right carpal tunnel syndrome are pain and 
numbness with use, dorsiflexion and palmer flexion of 
60 degrees, respectively, and strength of 4/5.

6.  The symptoms of left carpal tunnel syndrome are pain and 
numbness with use, dorsiflexion to 75 degrees, and plantar 
flexion to 60 degrees.



CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 
60 percent for the residuals of a back injury with 
radiculopathy are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.321, 4.1, 4.40, 4.45, 4.71a, Diagnostic 
Code 5293 (1999).

2.  The criteria for a 30 percent disability rating for right 
shoulder strain are met effective July 30, 1999.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 4.1, 4.40, 
4.45, 4.71, Plate I, 4.71a, Diagnostic Code 5201 (1999).

3.  The criteria for a disability rating in excess of 
10 percent for left shoulder strain are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 4.1, 4.40, 
4.45, 4.71, Plate I, 4.71a, Diagnostic Code 5003 (1999).

4.  The criteria for a disability rating in excess of 
10 percent for right carpal tunnel syndrome are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 
4.1, 4.120, 4.124, Diagnostic Code 8515 (1999).

5.  The criteria for a disability rating in excess of 
10 percent for left carpal tunnel syndrome are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 
4.1, 4.120, 4.124, Diagnostic Code 8515 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

Documents included in the veteran's service medical records 
indicate that he underwent the surgical fusion of the L3-S1 
vertebrae in 1968, and that he suffered muscle strain 
following a motor vehicle accident in 1974.  X-ray studies 
during service showed non-fusion of the L5 and S1 vertebrae, 
which was assessed as an unstable fusion.  He received 
treatment for low back pain with radiation into the left 
lower extremity throughout his years of service.  He 
complained of pain and paresthesia in the upper extremities 
in March 1994 that was assessed as bilateral carpal tunnel 
syndrome following electromyography (EMG) and nerve 
conduction studies (NCS).  In October 1994 his complaints of 
right shoulder pain were assessed as tendonitis.  He was 
separated from service based on the recommendation of a 
Medical Evaluation Board with diagnoses of status post L5-S1 
spondylolisthesis, status post fusion, with pseudoarthrosis 
and secondary low back pain, and bilateral carpal tunnel 
syndrome with arthralgia of both hands.

In conjunction with a May 1995 VA examination the veteran 
complained of chronic low back pain, with radiation into the 
lower extremities, that had worsened since 1990, and symptoms 
of carpal tunnel syndrome with prolonged driving or using a 
keyboard.  He reported having injured his right shoulder ten 
years previously that resulted in the inability to throw a 
baseball.  He also reported having incurred an injury to the 
left shoulder in October 1994.  Examination of the 
extremities revealed that the reflexes and pulses were 
normal.  There was no loss of motion in the wrists or 
shoulders, with mild crepitation in the shoulders with 
movement.  The range of motion of the spine was 80 degrees of 
flexion and 25 degrees of extension.

During a July 1996 hearing the veteran testified that he had 
pain in his back everyday that radiated into both legs, but 
primarily the left.  He stated that the pain often occurred 
at night and prevented him from sleeping.  He also stated 
that the range of motion of the spine was limited due to 
pain, especially with twisting.  He testified that he had 
pain that radiated into the leg with bending, and that he was 
no longer able to participate in sports activities.  He also 
testified that he was employed as a medical assistant, but 
that he did not know if he would be able to maintain the job 
because it required him to be on his feet all day, which 
aggravated his back problems.  He took medication for the 
back pain four or five times a week.  He further testified 
that he was totally incapacitated due to back pain once or 
twice a month, which required bed rest.

He testified that he had pain in the shoulders with lifting 
or pushing, and that his shoulders "popped."  He had 
difficulty lifting his arms over his head due to pain, that 
his right shoulder was worse than the left, and that he is 
right handed.  He stated that the shoulder pain interfered 
with his work, in that he favored the right shoulder.  He 
also stated that he had no range of motion in the shoulder 
after the pain started, and characterized the arm as useless.  
He also testified that he had constant pain and a tingling 
sensation in both wrists and hands with motion, including 
using a keyboard and repetitive activities.  The right hand 
was worse than the left.  He stated that he tended to drop 
things because of the wrist and hand problems.  He further 
testified that although he had worn a wrist brace while in 
service, he no longer wore the brace because it interfered 
with writing.

The report of a December 1996 VA examination indicates that 
the veteran reported taking medication for back pain every 
couple of days.  He also reported having lost his employment 
as a medical assistant because he had missed 21 days of work 
in five months due to back pain.  He stated that he could not 
sit or stand for more than 15 minutes, walk more than two 
blocks, drive more than 30 minutes, or lift more than 25-30 
pounds.

The examiner noted that the veteran guarded his back while 
sitting, standing, or walking.  He appeared to be in mild 
distress due to the back pain.  Examination revealed 
flattening of the lumbar curvature, and moderate to marked 
increased paraspinal muscle tone in the low lumbar region.  
The range of motion of the lumbar spine was 25-30 degrees of 
flexion, 10-15 degrees of extension, lateral flexion to 15-20 
degrees, bilaterally, and rotation to 15-20 degrees, 
bilaterally.  There was discomfort with all motion.  He 
reported having decreased sensation in the lateral aspect of 
the left thigh and reflexes were diminished in both lower 
extremities.  The examiner described the muscle strength in 
the lower extremities as good, with no evidence of muscle 
atrophy.  The examiner assessed his complaints as progressive 
low back pain with radicular-type symptoms in the left lower 
extremity secondary to post-traumatic degenerative changes.  
An X-ray study of the lumbosacral spine showed abundant 
ossification over the posterior elements, mild osteophytosis 
at L4-L5 posteriorly, and no spondylolisthesis or disc space 
narrowing.

The veteran reported having injured his right shoulder when 
playing softball in 1981, with pain in the shoulder with 
exertion since then.  He experienced pain in the shoulder a 
couple of times a week and avoided overhead work or heavy 
lifting.  He was unable to throw or perform strenuous 
exertion due to the right shoulder pain.  Examination showed 
mild tenderness in the anterior aspect of the right shoulder, 
what the examiner described as full range of motion, minimal 
crepitus, and mild discomfort with full abduction and full 
internal and external rotation.  The examiner assessed his 
shoulder complaints as tendonitis impingement syndrome of the 
right shoulder.  An X-ray study of the shoulders showed no 
abnormalities.

The veteran also reported having been given the diagnosis of 
carpal tunnel syndrome in 1993, which was more prominent on 
the right than on the left.  He stated that the discomfort in 
the hands was alleviated with five to ten minutes of rest, 
and that he had received no other treatment for the problem.  
On examination his hands and wrists appeared to be normal, 
the range of motion of both wrists was full, and he 
demonstrated no discomfort with movement.  Tinel's sign was 
positive bilaterally and carpal tunnel symptoms were elicited 
with sustained flexion of the wrists.  The examiner stated 
that the veteran had the symptoms of carpal tunnel syndrome 
on a daily basis for which he moderated his activities.

VA treatment records indicate that the veteran received 
ongoing treatment for low back pain with radiculopathy.  
Examination in September 1997 showed a decrease in the range 
of motion due to pain, that the straight leg raising test was 
positive at 30 degrees, and some tension in the lumbosacral 
muscles.

In conjunction with a July 1999 VA examination the veteran 
reported that his left leg collapsed about every two weeks, 
that he had constant pain and numbness extending down the 
lateral aspect of the lower extremities, left worse than 
right, that he could not drive a car without special seat 
cushions, and that he had lost five jobs in recent years 
because of back pain.  Examination revealed a complete loss 
of lumbar lordosis, the back being stiff; and range of motion 
of flexion to 45 degrees, extension to zero degrees, left 
tilting to 15 degrees, right tilting to 10 degrees, right 
rotation to 25 degrees, and left rotation to 15 degrees.  
Straight leg raising caused back pain at 45 degrees, 
bilaterally.  Deep tendon reflexes were absent at the knees 
and 1+ at the ankles, and the Babinski sign was negative.  
There was decreased sensation to touch over the lateral 
aspect of both thighs and the anterolateral aspect of both 
legs, but no evidence of muscle atrophy.  The examiner found 
that muscle strength was normal, although it was difficult to 
assess due to pain.  The examiner provided an assessment of 
chronic low back strain, status post lumbar fusion, with 
symptoms compatible with mixed lumbar radiculopathy.  The 
examiner also stated that the disorder significantly 
interfered with the veteran's working life.

The veteran also reported having severe pain in the right 
shoulder with use and a popping sensation in the shoulder 
when lifting the right arm overhead.  Examination showed 
strength of 4/5 in the shoulder muscles, but no evidence of 
atrophy.  The range of motion of the right shoulder was 
abduction to 135 degrees, flexion of 75 degrees, and internal 
and external rotation to 90 degrees.  The range of motion of 
the left shoulder was abduction to 150 degrees, flexion to 
180 degrees, and internal and external rotation to 
90 degrees.  There was glenohumeral crepitus in both 
shoulders, right worse than left.  The examiner assessed the 
findings as bilateral shoulder strain, probably secondary to 
back strain due to spasm of the right trapezius muscle.

The veteran complained of frequent numbness in the right and 
left hand that was worse with driving or writing.  
Examination revealed a positive Tinel's sign bilaterally.  
The range of motion of the right wrist was dorsiflexion of 
60 degrees, palmer flexion to 60 degrees, radial deviation to 
10 degrees, and ulnar deviation to 30 degrees.  The range of 
motion of the left wrist was dorsiflexion to 75 degrees, 
palmer flexion to 60 degrees, radial deviation to 25 degrees, 
and ulnar deviation to 30 degrees.  Strength in the right 
wrist was 4/5.  The examiner attributed the findings to 
bilateral carpal tunnel syndrome.

II.  Laws and Regulations

The Board finds that the veteran's appeal of the assigned 
ratings is well grounded within the meaning of the statutes 
and judicial construction and that VA has a duty, therefore, 
to assist him in the development of the facts pertinent to 
the appeal.  38 U.S.C.A. § 5107(a); see also Shipwash v. 
Brown, 8 Vet. App. 218 (1995).  The relevant evidence 
consists of VA treatment records, the reports of VA 
examinations in May 1995, December 1996, and August 1999, and 
the veteran's testimony.  

In the March 1998 remand the Board asked the RO to obtain the 
veteran's private treatment records and to provide him with 
multiple examinations in order to document the severity of 
his musculoskeletal disorders.  In May 1998 the RO asked the 
veteran to provide medical releases so that the RO could 
obtain his private treatment records, but the veteran failed 
to provided the necessary releases.  The VA medical center 
(MC) scheduled the veteran for multiple examinations, for 
which he failed to appear.  He has not given any reason for 
his failure to attend the examinations.  The Board finds that 
the RO complied with the remand instructions, and that the 
failure to obtain more detailed medical information is due to 
the veteran's failure to cooperate, not VA's failure to 
assist him in developing the evidence in support of his 
appeal.  See Stegall v. West, 11 Vet. App. 268 (1998) (as a 
matter of law, the veteran is entitled to compliance with the 
Board's remand instructions); see also Hilkert v. West, 11 
Vet. App. 284 (1998), rev'd on other grounds, 12 Vet. App. 
145 (1999) (VA's duty to assist does not require VA to prove 
the claim with the claimant only in a passive roll).

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
ratings for each diagnostic code, as set forth in the VA's 
Schedule for Rating Disabilities, codified in 38 C.F.R. Part 
4, represent the average impairment of earning capacity 
resulting from disability.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If an 
unlisted condition is encountered it is rated under a closely 
related disease or injury in which the functions affected, 
the anatomical localization, and the symptomatology are 
closely analogous.  38 C.F.R. § 4.20.  If the minimum 
schedular evaluation requires residuals and the schedule does 
not provide a no-percent evaluation, a no-percent evaluation 
is assigned when the required residuals are not shown.  
38 C.F.R. § 4.31.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40.

The factors of disability effecting joints are reduction of 
normal excursion of movements in different planes, including 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, pain 
on movement, swelling, deformity, or atrophy of disuse.  For 
the purpose of rating disabilities due to arthritis, the 
shoulder, elbow, wrist, hip, knee and ankle are considered 
major joints, multiple involvement of the interphalangeal, 
metacarpal, and carpal joints of the upper extremities, the 
interphalangeal, metatarsal, and tarsal joints of the lower 
extremities, the cervical vertebrae, the dorsal vertebrae, 
and the lumbar vertebrae, are considered groups of minor 
joints, ratable on a parity with major joints.  38 C.F.R. 
§ 4.45.

The veteran has appealed the disability ratings initially 
assigned with the grants of service connection in June 1995.  
Because he has appealed the initial ratings, the Board must 
consider the applicability of staged ratings covering the 
time period in which his claim and appeal have been pending.  
Fenderson v. West, 12 Vet. App. 119 (1999).

The evaluation of the level of disability is to be based on 
review of the entire evidence of record and the application 
of all pertinent regulations.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  Once the evidence is assembled, the 
Secretary is responsible for determining whether the 
preponderance of the evidence is against the claim.  If so, 
the claim is denied; if the evidence is in support of the 
claim or is in equal balance, the claim is allowed.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).

III.  Low Back Injury with Radiculopathy

With the grant of service connection in June 1995, the 
service-connected low back disorder was defined as low back 
pain and the disorder was evaluated as analogous to 
lumbosacral strain.  With the assignment of the 60 percent 
rating in June 2000, the RO re-defined the disability as a 
low back injury with radiculopathy and evaluated the 
disability under Diagnostic Code 5293 as analogous to 
intervertebral disc syndrome.  Because the medical evidence 
indicates that the low back injury is manifested by pain with 
radiculopathy, the Board finds that the disorder is properly 
rated under the diagnostic code pertaining to intervertebral 
disc syndrome because the functions affected, the anatomical 
localization, and the symptomatology are most closely 
analogous to that disorder.  Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992) (the Board must also provide its reasons 
and bases for selecting the diagnostic code).

Diagnostic Code 5293 for intervertebral disc syndrome 
provides a maximum 60 percent evaluation if the symptoms are 
pronounced, with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of the diseased disc, with little 
intermittent relief.  38 C.F.R. § 4.71a.

The RO has granted the maximum rating available under 
Diagnostic Code 5293 based on the medical evidence showing 
that the veteran suffers from constant back pain with 
radiculopathy into the lower extremities.  Because he has 
been granted the maximum schedular rating available, 
consideration of any additional functional limitations does 
not result in a higher rating.  Spencer v West, 13 Vet. App. 
376 (2000).  A higher rating could apply if the evidence 
showed that he was bedridden or required the use of long leg 
braces due to a fracture of a vertebra with cord involvement, 
or complete ankylosis of the spine at an unfavorable angle.  
38 C.F.R. § 4.71a, Diagnostic Codes 5285 and 5286.  The 
evidence does not show that the spinal cord was injured due 
to a fractured vertebra, or that the spine is ankylosed.  
Entitlement to a higher rating based on those criteria is 
not, therefore, warranted.  

A higher rating could apply if the case presented an 
exceptional or unusual disability picture, with such factors 
as marked interference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular criteria.  38 C.F.R. § 3.321(b)(1).  
The evidence does not show that the veteran's service 
connected low back disorder has resulted in any 
hospitalizations.  

The degrees of disability specified in the Rating Schedule 
are considered adequate to compensate the veteran for 
considerable loss of working time from exacerbations 
proportionate to the severity of the several grades of 
disability.  38 C.F.R. § 4.1.  The 60 percent rating that has 
been assigned does, therefore, contemplate a 60 percent 
impairment of the veteran's earning capacity.  Although the 
evidence indicates that he has lost several jobs because of 
his back symptoms, the evidence also indicates that he has 
maintained regular employment.  The evidence does not show 
that the low back disorder has caused interference with 
employment beyond that contemplated in the 60 percent rating.  
In short, there has been no showing that the application of 
the regular schedular criteria is impractical.  The Board 
finds, therefore, that remand of the case to the RO for 
referral to the Under Secretary for Benefits or the Director, 
Compensation and Pension Service, for consideration of an 
extra-schedular rating is not appropriate.  See Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996).

For the reasons shown above the Board finds that the criteria 
for a disability rating in excess of 60 percent have not been 
met at any time since the initiation of the veteran's claim 
for compensation benefits.  Fenderson, 12 Vet. App. at 119.  
The Board has determined, therefore, that the preponderance 
of the evidence is against the appeal to establish 
entitlement to a disability rating in excess of 60 percent 
for the residuals of a low back injury with radiculopathy.

IV.  Right and Left Shoulder Strains

With the grants of service connection in June 1995, the RO 
evaluated bilateral shoulder tendonitis under Diagnostic Code 
5024 for tenosynovitis, which is rated as degenerative 
arthritis based on limitation of motion of the affected 
joint.  38 C.F.R. § 4.71a.  In the June 2000 rating decision 
the RO re-defined the shoulder disorders as right and left 
shoulder strains.  The right shoulder strain was evaluated as 
analogous to limitation of motion of the arm under Diagnostic 
Code 5201, and the left shoulder strain was evaluated as 
analogous to degenerative arthritis under Diagnostic Code 
5003.  38 C.F.R. §§ 4.20, 4.27, 4.71a.  For the reasons shown 
below, the Board finds that the right shoulder disorder is 
properly rated based on limitation of motion and that the 
left shoulder disorder is properly rated as analogous to 
degenerative arthritis.  Lendenmann, 3 Vet. App. at 349.

Degenerative arthritis is to be evaluated based on the 
limitation of motion of the joint.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  If the 
joint is affected by limitation of motion but the limitation 
of motion is noncompensable under the appropriate diagnostic 
code, a 10 percent rating applies for each such major joint 
or group of minor joints affected by limitation of motion.  
In the absence of limitation of motion, a 10 percent rating 
applies for X-ray evidence of involvement of two or more 
major joints or two or more minor joint groups.  A 20 percent 
rating applies for X-ray evidence of involvement of two or 
more major joints or two or more minor joint groups, with 
occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5003.

Diagnostic Code 5201, pertaining to limitation of motion of 
the arm, provides a maximum 40 percent rating for the major 
arm, and a 30 percent rating for the minor arm, if motion is 
limited to 25 degrees from the side.  A 30 percent 
(20 percent if minor arm) applies if motion is limited to 
midway between the side and shoulder level.  A minimum 
20 percent rating applies if motion is limited to shoulder 
level in either arm.  38 C.F.R. § 4.71a.

The normal range of motion of the shoulder is 180 degrees of 
abduction, 180 degrees of flexion, and 90 degrees of internal 
and external rotation.  38 C.F.R. § 4.71, Plate I.

Prior to July 1999 the right (major) shoulder disorder was 
manifested by complaints of pain with use, mild tenderness, 
full range of motion with mild discomfort with full abduction 
and full internal and external rotation, and minimal 
crepitus.  A disability rating in excess of the 20 percent 
currently assigned is applicable if the disorder is 
manifested by limitation of motion to midway between the side 
and shoulder level.  38 C.F.R. § 4.71a, Diagnostic Code 5201.  
The evidence does not show that prior to July 1999 the right 
shoulder disorder was manifested by any significant 
limitation of motion.  The Board finds, therefore, that the 
schedular criteria for a disability rating in excess of 
20 percent were not met prior to July 1999.

The evaluation of a musculoskeletal disability requires 
consideration of all of the functional limitations imposed by 
the disorder, including pain, weakness, limitation of motion, 
and lack of strength, speed, coordination or endurance.  See 
Spurgeon v. Brown, 10 Vet. App. 194 (1997).  Although the 
veteran characterized the right shoulder as "useless" when 
an exacerbation occurred, his assertion is not supported by 
any objective medical evidence documenting that level of 
severity of the claimed disability.  His assertion is not, 
therefore, credible.  See Baldwin v. West, 13 Vet. App. 1 
(1999) (the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the veteran).  In the absence of any significant 
limitation of motion, including limitation of motion due to 
mild discomfort with full abduction and full internal and 
external rotation, the Board finds that the functional 
impairment resulting from pain with use, mild tenderness, and 
minimal crepitus are appropriately compensated by the 
20 percent disability rating that is currently assigned.

Effective with the July 30, 1999, VA examination, the right 
(major) shoulder disorder is manifested by pain with use, 
mild crepitation, reduced strength, and range of motion of 
abduction to 135 degrees, flexion to 75 degrees, and internal 
and external rotation to 90 degrees.  In accordance with 
38 C.F.R. § 4.71, Plate I, limited motion of the arm to 
shoulder level is equivalent to 90 degrees of abduction or 
flexion.  Flexion of the right arm to 75 degrees is, 
therefore, limited to less than shoulder level.  A disability 
rating of 30 percent is applicable for the major arm if 
motion is limited to midway between the side and shoulder 
level, or 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5201.

In addition to limitation of flexion to 75 degrees and 
limitation of abduction to 135 degrees, the right shoulder 
disorder is manifested by pain, mild crepitation, and reduced 
strength.  The Board has determined, therefore, that the 
limitation of flexion of the right shoulder to less than 
shoulder level, together with the additional functional 
limitations, is comparable to the 30 percent rating for 
limitation of motion of the arm (major) to midway between the 
side and shoulder level.  The Board has determined, 
therefore, that a 30 percent rating for right shoulder strain 
is warranted effective July 30, 1999.  Fenderson, 12 Vet. 
App. at 119.

A 40 percent disability rating is warranted if motion of the 
major arm is limited to 25 degrees from the side.  The 
evidence does not show that flexion or abduction of the right 
arm is limited to 25 degrees, which represents essentially no 
functional movement of the shoulder, and the additional 
functional impairment resulting from pain, crepitus, and 
reduced strength, which occurs only during exacerbations of 
symptoms, is not comparable to limitation of motion of the 
arm to 25 degrees from the side.  The Board finds, therefore, 
that the criteria for a disability rating in excess of 
30 percent for right shoulder strain are not met.  See 
Shoemaker v. Derwinski, 
3 Vet. App. 248, 253 (1992) (in granting a higher rating, the 
Board must explain why an even higher rating is not 
warranted).

Since the initiation of the veteran's claim pertaining to the 
left shoulder disorder, the disorder has been manifested by 
complaints of pain with use, mild crepitation, and range of 
motion of abduction to 150 degrees, flexion to 180 degrees, 
and internal and external rotation to 90 degrees.  With the 
exception of abduction, the range of motion of the left 
shoulder is within normal limits.  38 C.F.R. § 4.71, Plate I.

Based on limitation of motion, a minimum disability rating of 
20 percent is applicable if the range of motion of the 
shoulder is limited to shoulder level, or 90 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5201.  Abduction of the 
left shoulder is limited to no less than 150 degrees.  The 
criteria for a schedular rating based on limitation of motion 
are not, therefore, met.  38 C.F.R. § 4.31.

Diagnostic Code 5003 provides that if the joint is affected 
by limitation of motion but the limitation of motion is non-
compensable under the appropriate diagnostic code, a 
10 percent rating applies for each such major joint affected 
by limitation of motion.  For rating purposes the shoulder is 
a major joint.  38 C.F.R. § 4.45.  Because the left shoulder 
disorder is manifested primarily by pain, in the absence of 
compensable limitation of motion, the Board finds that the 
left shoulder disorder is properly evaluated as analogous to 
degenerative arthritis because the functions affected, the 
anatomical localization, and the symptomatology are most 
closely analogous to that disorder.  Lendenmann, 3 Vet. App. 
at 349.

The left shoulder disorder is manifested by limitation of 
motion that is non-compensable under the relevant diagnostic 
code, which supports the 10 percent rating currently 
assigned.  A 20 percent rating applies for involvement of two 
or more major joints or two or more minor joint groups, with 
occasional incapacitating exacerbations.  The veteran's right 
shoulder disorder is separately evaluated based on limitation 
of motion, and the regulations prohibit the evaluation of the 
same disability under various criteria.  38 C.F.R. § 4.14.  
The right shoulder disability cannot, therefore, be included 
to increase the rating for arthritis to 20 percent.

The Board notes that with any form of arthritis, painful 
motion is an important factor of disability.  The intent of 
the schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
38 C.F.R. § 4.59.

According to the diagnostic codes pertaining to the shoulder, 
10 percent is the minimum compensable rating for the shoulder 
joint.  38 C.F.R. § 4.71a, Diagnostic Code 5203.  The veteran 
has, therefore, been awarded at least the minimum compensable 
rating for the shoulder joint.  Consideration of 38 C.F.R. 
§ 4.59 does not result in entitlement to a higher rating.  
Hicks v. Brown, 8 Vet. App. 417 (1995).  

The Board finds that the criteria for a disability rating in 
excess of 10 percent for left shoulder strain have not been 
met at any time since the initiation of the claim for 
compensation benefits.  Fenderson, 12 Vet. App. at 119.  The 
Board has determined, therefore, that the preponderance of 
the evidence is against the appeal to establish entitlement 
to a disability rating in excess of 10 percent for the left 
shoulder strain.

The evidence does not show that the bilateral shoulder 
disorder has resulted in any hospitalizations.  In addition, 
the evidence does not show that the bilateral shoulder 
disability has caused marked interference with employment.  
38 C.F.R. § 3.321(b)(1).  In short, there has been no showing 
that the application of the regular schedular criteria is 
impractical.  The Board finds, therefore, that remand of the 
case to the RO for referral to the Under Secretary for 
Benefits or the Director, Compensation and Pension Service, 
for consideration of an extra-schedular rating is not 
appropriate.  See Bagwell, 9 Vet. App. at 339.

V.  Bilateral Carpal Tunnel Syndrome

Diagnostic Code 5215 for limitation of motion of the wrist 
provides a maximum 10 percent rating if dorsiflexion is 
limited to less than 15 degrees, or if palmar flexion is 
limited in line with the forearm.  38 C.F.R. § 4.71a.

Disability involving a neurological disorder is ordinarily to 
be rated in proportion to the impairment of motor, sensory, 
or mental function.  In rating peripheral nerve injuries and 
their residuals, attention should be given to the site and 
character of the injury, the relative impairment in motor 
function, trophic changes, or sensory disturbances.  
38 C.F.R. § 4.120.  The term "incomplete paralysis," 
pertaining to peripheral nerve injuries, indicates a degree 
of lost or impaired function substantially less than the type 
pictured for complete paralysis given each nerve, whether due 
to varied level of the nerve lesion or to partial 
regeneration.  When the involvement is wholly sensory, the 
rating should be for the mild, or, at most, the moderate 
degree.  The ratings for the nerves are for unilateral 
involvement; when bilateral, combine with application of the 
bilateral factor.  38 C.F.R. §§ 4.120, 4.124a.

Diagnostic Code 8515 for paralysis of the median nerve 
provides a 70 percent disability rating for the major 
extremity, and a 60 percent rating for the minor extremity, 
if paralysis is complete, with the hand inclined to the ulnar 
side, the index and middle fingers more extended than 
normally, considerable atrophy of the muscles of the thenar 
eminence, the thumb in the plane of the hand (ape hand); 
incomplete and defective pronation, absence of flexion of the 
index finger and feeble flexion of the middle finger, 
inability to make a fist, index and middle fingers remain 
extended; inability to flex the distal phalanx of the thumb, 
defective opposition and abduction of the thumb, at right 
angles to the palm; flexion of the wrist weakened; pain with 
trophic disturbances.  If paralysis is incomplete, a 
10 percent disability rating applies for mild residuals of 
either extremity; a 30 percent rating for moderate residuals 
in the major extremity, and a 20 percent rating for moderate 
residuals in the minor extremity; and a 50 percent rating for 
severe residuals in the major extremity, and a 40 percent 
rating for the minor extremity.  38 C.F.R. § 4.124a.

With the grant of service connection in June 1995, the RO 
evaluated the bilateral carpal tunnel syndrome as incomplete 
median nerve paralysis pursuant to Diagnostic Code 8515.  
With assignment of the 10 percent rating for carpal tunnel 
syndrome of the right wrist in January 1997, the RO added a 
parallel citation to Diagnostic Code 5215 for limited motion 
of the wrist.

Since the initiation of the veteran's claim for compensation 
benefits, the right (major) carpal tunnel syndrome has been 
manifested by pain and numbness with use, range of motion of 
dorsiflexion and palmer flexion of 60 degrees, respectively, 
and mildly reduced strength.  The veteran has reported that 
the pain and numbness is alleviated with five to 10 minutes 
of rest.  There is no indication that the disorder has 
resulted in any trophic changes or any deformity of the hand, 
wrist, or fingers.

A 10 percent rating has been assigned for right carpal tunnel 
syndrome, which is the maximum rating available for limited 
motion of the wrist.  38 C.F.R. § 4.71a, Diagnostic Code 
5215.  Consideration of that diagnostic code does not, 
therefore, result in a higher rating.

A 30 percent rating is applicable if the residuals of the 
nerve injury are moderate in degree.  Pain and numbness with 
use, which is alleviated with rest, and no more than a mild 
impairment in motor function, as evidence by the measured 
strength of 4/5, in the absence of any evidence of trophic 
changes or 

The veteran complained of frequent numbness in the right and 
left hand that was worse with driving or writing.  The range 
of motion of the left wrist was dorsiflexion to 75 degrees, 
plantar flexion to 60 degrees, radial deviation to 
25 degrees, and ulnar deviation to 30 degrees.  



ORDER

The appeal to establish entitlement to a disability rating in 
excess of 60 percent for the residuals of a low back injury 
with radiculopathy is denied.

A 30 percent disability rating for the right shoulder strain 
is granted effective July 30, 1999, subject to the laws and 
regulations pertaining to the payment of monetary benefits.

The appeal to establish entitlement to a disability rating in 
excess of 10 percent for left shoulder strain is denied.

The appeal to establish entitlement to a disability rating in 
excess of 10 percent for right carpal tunnel syndrome is 
denied

The appeal to establish entitlement to a disability rating in 
excess of 10 percent for left carpal tunnel syndrome is 
denied



		
	Mark D. Hindin
	Veterans Law Judge
	Board of Veterans' Appeals



 

